DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is unclear because it depends directly or indirectly from canceled claim 6.  It is therefore, unclear what is encompassed by the product claim 7.  It is noted, that claims must be given their broadest reasonable interpretation in light of the specification (See MPEP §2111) and therefore, for purposes of compact prosecution, the abovementioned claims are being interpreted as dependent from claim 1.  It is suggested to amend “The film according to claim 6…” to “The film according to claim 1…” in order to obviate this rejection.  
 
Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 13 and 15-18 remains rejected and claim 19 is newly rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (WO 98/022114; published: May 28, 1998; of record), in view of Agarwal et al. (US 2015/0283287; published: Oct. 8, 2015; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jorgensen et al. is directed to a combination of a first compound of an oligo- or polysaccharide containing aminosugar units and a second compound of a sulfated mono-, di- or oligosaccharide as an agent for the enhancement of the healing of wounds in collagen containing tissues (Abstract).  Jorgensen et al. teach the preparation of a combination of chitosan and sodium sucrose octasulfate via the following steps: (1) 10 mL of a solution of chitosan in acetic acid placed in a petri dish, dried until nearly dryness and a soft film is obtained; (2) 20 mL of an aqueous (i.e., pharmaceutically acceptable environment) solution of sodium sucrose octasulfate is added and left to evaporate the liquid (limitations of instant claims 1, 3-4, 7 and 18; See entire ref., e.g., Example 4, Method III).  
With regards to instant claims 2 and 13, Jorgensen et al. teach that the chitosan in the combination is in the range of from about 5 to about 99.99% w/w/, e.g., 10-80%, 20-75%, 30-70%, 40-70% w/w based on the total combination and the sucrose octasulfate is employed as a second compound in the combination in a range of 0.01-95% w/w, e.g., 2-90%, 25-85%, 30-70%, 30-60% w/w based on the weight of the total combination (p. 12, lines 23-25 and p. 13, lines 12-15).
With regards to the product-by-process recited in instant claims 1 and 19, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  The method steps recited in claims 1 and 19 do not appear to impart any structural limitations to the film cited in the claims.  It is noted, that the instant specification indicates that drying can occur between each successive sputtering steps.
With regards to instant claim 15, Jorgensen et al. teach that the sulfated saccharide may be complexed with or form a salt with an alkali metal such as potassium (p. 13, lines 9-10).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Jorgensen et al. is silent with regards to film thickness; they do not specifically teach the thickness of the film ranging from 1 nm and 1 µm (or 10 nm to 1 µm, or 50 nm to 1 µm, or 100 nm to 1 µm), as required by instant claims 1, 5 and 16-17, respectively.  However, this deficiency is cured by Agarwal et al.
	Agarwal et al. is directed to methods and compositions for wound healing.  Agarwal et al. teach a polymeric film with a thickness ranging from 1 nm to 1000 nm (i.e., 1 µm) or from about 1 nm to about 100 nm and that such nanoscale dimension allows for the loading of a lower total amount of an active agent while still allowing delivery of an effective amounts (i.e., an amount of active agent that accelerates wound healing as compared to controls) of the active agent as compared to matrix structures with greater thickness ([0189]). It is contemplated that the lower total loading levels result in reduced toxicity in the wound environment, especially when antimicrobial compounds are incorporated into the polymer multilayer ([0189]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Jorgensen et al. and Agarwal et al. are each directed to tissue repair (e.g., skin wound) compositions in the form of a film.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the thickness of the films of Jorgensen et al. to a range of, for example, about 1 nm to about 100 nm, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Agarwal et al. teach that such film thickness advantageously allows for the loading of a lower total amount of an active agent while still allowing delivery of an effective amounts and furthermore, the lower loading levels results in reduced toxicity in the wound environment ([0189]). 
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (WO 98/022114; published: May 28, 1998; of record) and Agarwal et al. (US 2015/0283287; published: Oct. 8, 2015; of record) as applied to claims 1-5, 7, 13 and 15-19 above, and further in view of Kurokawa et al. (US 2005/0202069; published: Sept. 15, 2005; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jorgensen et al. and Agarwal et al. teach the limitations of instant claims 1-5, 7, 13 and 15-19 (See rejection above for details).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Jorgensen et al. and Agarwal et al. do not teach wherein the polycation is poly(L-lysin) or branched poly(ethylene imine), as required by instant claim 14. However, this deficiency is cured by Kurokawa et al.
	Kurokawa et al. are directed to wound dressings capable of accelerating epidermal regeneration (i.e., tissue repair) (Title and Abstract).  Kurokawa et al. teach that the polyamine (A) such as poly-L-lysine is an essential component necessary for expression of an epidermal regeneration accelerating effect ([0055]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Jorgensen et al., Agarwal et al. and Kurokawa et al. are each directed to tissue repair (e.g., skin wound) compositions in the form of a film.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the films of Jorgensen et al. by further incorporating poly(L-lysine) or alternatively substituting the chitosan of Jorgensen et al. with poly(L-lysine), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Kurokawa et al. teach that poly-L-lysine advantageously accelerates epidermal regeneration ([0055]). 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants file a Declaration to show that the film produced by the method of Jorgensen (Example 4) does not result in the same thickness as the film produced by Applicants product by process limitations of instant claim 1 (simultaneously sputtering). Applicants, therefore, argue that although the claims are drafted under the product-by-process form, the claimed product itself differs from that of Jorgensen (Remarks: p. 5). 
This argument is not new and was addressed in the previous Office action. In view of the arguments and newly filed Declaration, the response has been modified. This is not found persuasive. Although, Applicants show that a similar process to form a film according to Jorgensen, produces a film that has a larger thickness, such is not found persuasive to overcome the case of obviousness. In response to applicant's arguments against the references individually (i.e., Jorgensen), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the instant rejection is an obviousness-type rejection, none of the references (i.e., Jorgensen and Agarwal) have to teach each and every claim limitation.  It is the combination of the prior art references that renders the instant claims prima facie obvious and applicants did not provide any evidence that one of skill in the art would not have been motivated or would not have reasonably expected to be successful in arriving at the claimed invention as set forth in the rejection above. In the instant case, the film thickness property, which Applicants contend is not produced when using the method of Jorgensen, was found prima facie obvious from the teaching, suggestion and motivation in Agarwal (see above rejection for details and [0054] of Agarwal). The instantly examined claims are directed to a film product and therefore, its patentable weight is based on its structure, no matter how it is made to make the structure. The prior art of record (see rejection for details) teaches the claimed structure, albeit, a film produced in a different way. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Absent evidence that the claimed method step in the product claim produces an unexpected result, the instant 103 is proper.
Applicants argue that neither Jorgensen nor Agarwal teach or suggest the preparation of films by simultaneously sputtering and how it could effectively allow a better control of the film thickness and the achievement of the desired thickness (Remarks: p. 6).
This is not found persuasive. In response, and as indicated in the above response, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Therefore, it is not required to show that the prior art teaches simultaneous sputtering in order to read on the instant claims; it is only required to show how the prior art teaches, suggests or motivates one of ordinary skill in the art the claimed structure. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., better control of the film thickness) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617